Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

    UNITED STATES OF AMERICA, ex rel.
    J. DOUGLAS STRAUSER, et al.,

                   Plaintiffs,

    v.                                                     Case No. 18-cv-673-GKF-FHM

    STEPHEN L. LAFRANCE HOLDINGS,
    INC., et al.,

                   Defendants.


                             FIFTH AMENDED SCHEDULING ORDER

           Before the court is the defendants’ Motion to Extend Defendants’ Expert Deadlines and All

    Remaining Deadlines in Fourth Amended Scheduling Order [Doc. 285] and Relator’s Motion in

    the Alternative to Amend the Fourth Amended Scheduling Order [Doc. 289]. For the reasons set

    forth below, both motions are granted.

   I. Background

           This is a qui tam action for violations of the False Claims Act (FCA), 31 U.S.C. §§ 3728–

    33. Relator J. Douglas Strauser filed his qui tam complaint in the United States District Court for

    the Western District of Oklahoma on May 14, 2013. The case was sealed while the government

    investigated the allegations. During that time, Relator filed his First Amended Complaint (FAC).

    On April 30, 2018, the United States filed a Notice of Election to Decline Intervention. Thereafter,

    the court in the Western District unsealed the case.

           Relator alleges FCA violations based on a price matching program involving Medicaid and

    Medicare Part D. Specifically, Relator alleges that USA Drug, which Walgreens acquired in 2012,

    matched Walmart’s four-dollar pricing for a thirty-day supply and ten-dollar pricing for a ninety-

    day supply of many generic medications for cash-paying customers. Relator alleges that, from
Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 2 of 10




    2007 through 2013, USA Drug pharmacies submitted false claims to federal and state government

    healthcare programs, including Medicaid and the Medicare Part D program, because USA Drug

    pharmacies reported their own retail prices—instead of the lower price-matching prices—as their

    “Usual and Customary Charge” for prescription drugs resulting in over-payment.

           On July 16, 2018 defendants filed two motions to dismiss. The first was filed by defendants

    Walgreen Co. (Walgreens), Stephen L. LaFrance Holdings, Inc. (LaFrance Holdings), and Stephen

    L. LaFrance Pharmacy, Inc. (LaFrance Pharmacy) and the second was filed by defendants Arcadia

    Valley Drug Co., Daleco, Inc., Ellisville Drug Acquisition Co., Jarco Pharmacies, Inc., Stephen L.

    LaFrance, Jr., and Jason LaFrance. On December 21, 2018, the Western District transferred the

    case to this district pursuant to 28 U.S.C. § 1404(a). On March 7, 2019, this court denied the

    motions to dismiss, concluding the FAC met the requirements of Federal Rules of Civil Procedure

    12(b)(6) and 9(b).

           The court then entered the first Scheduling Order on April 9, 2019. [Doc. 153]. The initial

    fact discovery cutoff was February 7, 2020. Both sides filed motions to extend or modify the initial

    Scheduling Order to permit additional discovery. [Doc. 198, 232]. Relator also filed a motion to

    take additional depositions. [Doc. 201]. Magistrate Judge McCarthy held a telephonic conference

    on the motions on February 7, 2020. As Judge McCarthy noted “[i]n broad terms both sides

    contend they have diligently conducted discovery but have been unable to complete necessary

    discovery within the current deadline because of actions or inaction of the other side or non-parties.

    The responses generally question the diligence of the other side, the relevance of additional

    discovery, and seek to deny or limit the other sides’ requested discovery.” [Doc. 249, p. 1]. Judge

    McCarthy concluded “[t]he court is persuaded that both sides have been reasonably diligent in

    their discovery efforts. The court is also persuaded that the general areas of additional party and




                                                      2
Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 3 of 10




    non-party discovery set forth in the motions are relevant for discovery purposes and necessary for

    a fair resolution of the case on its merits. The court therefore finds good cause to extend the current

    Scheduling Order.” [Id., pp. 1-2]. To that end, Judge McCarthy extended the deadlines by ninety

    days and permitted each side to take an additional ten depositions. [Id., p. 2]. The fact discovery

    cutoff was extended to May 7, 2020. [Doc. 250].

           The deadlines were extended three additional times. On March 26, 2020, the parties filed

    a joint motion to extend the deadlines in the Amended Scheduling Order by one month, citing

    delays caused by the coronavirus pandemic. [Doc. 264]. The court granted the motion and set

    fact discovery cutoff for June 8, 2020. [Doc. 265]. Again citing the coronavirus pandemic, the

    parties filed another joint motion to extend deadlines in the Second Amended Scheduling Order.

    [Doc. 271]. The court granted the motion and entered the Third Amended Scheduling Order, which

    set fact discovery cutoff for July 8, 2020. [Doc. 272]. On July 6, 2020, the parties jointly requested

    an extension to complete four outstanding depositions. [Doc. 273]. The court granted the motion

    and entered the Fourth Amended Scheduling Order, setting the fact discovery cutoff for August

    14, 2020 and trial for May 17, 2021. [Doc. 274].

           On August 25, 2020, Relator filed its “Expedited Motion to Enforce August 14 Discovery

    Deadline and Exclude any Late Data Productions.” [Doc. 280]. Relator sought “an order enforcing

    the August 14, 2020 fact discovery deadline and prohibiting [defendant] Walgreens from using any

    claims data that may be produced by Walgreens to Relator at some unknown date in the future.”

    [Doc. 280, p. 2]. The court denied the motion without prejudice. [Doc. 284].

           Now before the court is the defendants’ Motion to Extend Defendants’ Expert Deadlines

    and All Remaining Deadlines in the Fourth Amended Scheduling Order [Doc. 285] filed

    September 4, 2020. Defendants request a ten- to eleven-week extension to obtain the Medicare




                                                      3
Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 4 of 10




    Part D data from CMS and incorporate it into their expert reports. Relator opposes the motion,

    arguing defendants failed to diligently pursue the data during the repeatedly extended fact

    discovery period and then failed to move for an extension of the schedule before the fact discovery

    cutoff passed. [Doc. 288]. Alternatively, Relator requests that, if the court grants an extension,

    the court also grant a ten-week extension of his expert report deadline and an October 19, 2020

    deadline for the production of the CMS data by defendants to Relator. [Doc. 289].

  II. Legal Standard

           “A schedule may be modified only for good cause and with the judge’s consent.” Fed. R.

    Civ. P. 16(b)(4). “In practice, the Rule 16(b)(4) standard requires the movant to show the

    scheduling deadlines cannot be met despite the movant’s diligent efforts.” Husky Ventures, Inc. v.

    B55 Investments, Ltd., 911 F.3d 1000, 1020 (10th Cir. 2018) (alterations and internal quotation

    marks omitted). “While the district court is afforded broad discretion in managing the pretrial

    schedule, [the Tenth Circuit] has recognized that a scheduling order can have an outcome-

    determinative effect on the case and ‘total inflexibility is undesirable.’” Rimbert v. Eli Lilly & Co.,

    647 F.3d 1247, 1254 (10th Cir. 2011) (quoting Summers v. Missouri Pac. R.R. Sys., 132 F.3d 599,

    604 (10th Cir. 1997)). “A scheduling order which results in the exclusion of evidence is, moreover,

    ‘a drastic sanction.’’’ Id. (quoting Summers, 132 F.3d at 604).

  III. Analysis

           Defendants argue good cause exists to modify the scheduling order because CMS has yet

    to produce the Medicare Part D data defendants seek despite defendants’ diligent efforts to obtain

    it. Relator disagrees, arguing defendants have not been diligent in seeking the data and the data

    is not necessary to any issue in this case.




                                                      4
Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 5 of 10




           Unlike Medicaid and Medicare Parts A and B which use a “fee for service” model, 1

    Medicare Part D is a capitated program in which private insurance companies (Sponsors) enter

    into agreements with CMS to deliver prescription drug benefits to Medicare beneficiaries.

    Sponsors are reimbursed largely based on the number of enrollees in the Sponsor’s plan, rather

    than on a prescription-by-prescription basis for the drugs actually provided. Sponsors, not the

    government, then reimburse pharmacies for drug costs and any associated dispensing fees based

    upon the terms of the pharmacy’s contract with the Sponsor. 2

           In order to participate in the Medicare Part D program, Sponsors submit bids in the year

    before Part D benefits will be delivered based on anticipated costs. CMS pays Sponsors a per-

    enrollee advance subsidy based on the Sponsor’s standardized bid. 3 Then, at the end of a Sponsor’s

    fiscal year, CMS determines the costs the Sponsor actually incurred and performs a reconciliation

    to determine whether CMS owes the Sponsor additional payments or whether the Sponsor must

    reimburse CMS. To perform the reconciliation, CMS uses information about every drug claim

    submitted to the Sponsor by pharmacies.

           Defendants argue the non-public Medicare Part D data they seek from CMS is relevant to

    this case in that it will allow defendants to calculate the upstream effects, if any, of USA Drug

    allegedly reporting a higher Usual and Customary Charge than the price-matching costs it offered

    cash-paying customers. That is, in defendants’ view, there is a possibility that the alleged


    1
      The “fee for service” model is used when the insurer (Medicare Parts A and B, for example)
    reimburses a beneficiary’s health care provider for each service received.
    2
     Sponsors often delegate their responsibilities to implement the Medicare Part D program to a
    Pharmacy Benefit Manager (PBM).
    3
     More specifically, based upon CMS-calculated benchmarks, CMS provides each Sponsor with a
    direct subsidy through advance monthly payments equal to the Sponsor’s standardized bid, risk-
    adjusted for health status, minus the monthly beneficiary premium. 42 C.F.R. §§ 423.315,
    423.329.


                                                    5
Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 6 of 10




    overcharging did not result in the government overpaying. To that end, defendants served CMS

    with a subpoena on October 11, 2019, four months before the first fact discovery cutoff.

    Defendants sought four categories of Medicare Part D data—prescription drug event data files by

    beneficiary and claim transaction; monthly membership report data files by beneficiary and month;

    payment reconciliation summary report (PRS) data files by plan and year; and low income cost

    sharing category level data by beneficiary and month. [Doc. 280-2, p. 3]. On October 21, 2019,

    CMS served objections to the subpoena. [Id.]. Unable to resolve their disagreements, on January

    28, 2020, defendants filed a motion to compel in the United States District Court for the District

    of Columbia. [Id.]. Walgreens and CMS worked to narrow the issues and CMS agreed to produce

    the requested prescription drug event data, monthly membership report data, low income cost

    sharing date, and PRS data without certain Direct and Indirect Remuneration (DIR) data files CMS

    believed it could not disclose because it contains proprietary trade information and confidential

    pricing information. [Id., pp. 3-4]. On May 14, 2020, the D.C. District Court agreed with CMS,

    concluding that defendants could not compel CMS to disclose the DIR data. [Id., p. 9]. However,

    the court ruled partly in defendants’ favor by holding defendants must pay 60% of the costs of the

    search, processing, and production of information pursuant to their subpoena and CMS shall be

    responsible for the remaining 40% of costs. [Id., p. 13].

           Defendants argue that, since that time, they have “engaged in a significant number of

    communications with CMS and the Department of Justice (DOJ) regarding the production of the

    Part D data.” [Doc. 286, p. 3]. In support, defendants summarize 35 communications exchanged

    between defendants, DOJ, and CMS between May 27, 2020 and August 27, 2020. [Doc. 282, pp.

    9-12]. However, “[d]espite numerous emails to CMS requesting payment instructions,” CMS did

    not provide all the necessary instructions for payment until September 4, 2020 and CMS would




                                                    6
Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 7 of 10




    not begin the data pull until payment was made. [Doc. 286, p. 6]. Defendants also argue they

    provided Relator with regular updates regarding the timing CMS expected as to the production of

    the Part D data and the fact that CMS would not provide defendants with instructions on how to

    remit its share of payment. [Id.]. According to defendants, when the parties were negotiating the

    last extension to fact discovery in early July, Relator expressed concerns regarding the timing of

    CMS’s production but later noted “[a]s long as we can agree to adjust the expert deadlines to

    account for substantial data productions (like CMS) if necessary, I think my concern is taken care

    of.” [Id., p. 8; see also Doc. 282-1, p. 2].

           Relator argues “Defendants’ claim of diligence in pursuing their Medicare Part D data from

    CMS is meritless.” [Doc. 288, p. 5]. According to Relator, defendants first informed the court of

    their plan to pursue discovery from the federal government in March 2019, but did not subpoena

    CMS for over six (6) months. Then, defendants failed to pay for the discovery CMS was willing

    to provide in January 2020 and instead elected to file a motion to compel in the D.C. District Court.

    However, issuing a subpoena with four months remaining in discovery and filing a motion to

    compel—which was partly successful—does not demonstrate a wholesale lack of diligence on the

    part of defendants, especially when CMS did not provide full payment instructions until last week.

           Relator also argues the data is not necessary. In support, Relator cites United States ex rel.

    Schutte v. Supervalu, 2019 WL 1277031, at *5 (C.D. Ill. May 20, 2019). In Schutte, the district

    court considered the defendants’ motion to exclude certain expert testimony. Similar to the

    allegations in this case, Schutte was “a False Claims Act case, wherein the Relators allege[d] that

    Defendant pharmacies submitted false or fraudulent claims to obtain federal funds from

    Government Healthcare Programs (GHP) to which they were not entitled. The Relators allege[d]

    this occurred through the electronic submission of inflated usual and customary charges to GHPs




                                                     7
Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 8 of 10




    because Defendants failed to report their cash price matches as their usual and customary price.”

    Id. at 1. The court determined that Relator’s expert testimony was admissible when he relied on

    pharmacy claims (rather than CMS data) because “[w]hether an expert has selected the best data

    set to use is a question for the jury, not the judge. As long as there is a rational connection between

    the data and the opinion, an expert’s reliance on faulty information—as the Defendants allege [the

    expert] did in his methodology—is a matter to be explored on cross-examination; it does not go to

    admissibility.”    Id. at *5 (alterations omitted).    Further, the court determined the expert’s

    methodology was sufficiently reliable because “[i]t can be tested by cross-examination and

    presentation of contrary evidence.” Id. at *6. Relator believes this case illustrates that pharmacy

    data is sufficient to calculate damages. But, the admissibility of a calculation model based on

    pharmaceutical data alone does not mean the CMS data is unnecessary here. In fact, the reasoning

    in Schutte highlights the importance of offering contrary evidence and testing expert conclusions

    on cross-examination so the jury, not the judge, can determine which expert has selected the best

    data set to use.

            The court is satisfied that defendants have pursued the CMS data with sufficient diligence

    and that the data is likely to be beneficial to a fair resolution of this matter. A better course would

    have been for defendants to seek an extension before the August 14 fact discovery cutoff, but, as

    the Tenth Circuit has noted, “total inflexibility is undesirable,” especially where the enforcement

    of a scheduling order would result in the exclusion of evidence. See Rimbert, 647 F.3d at 1254.

    And, here, Relator was aware of the delay in CMS data production, the deadline passed less than

    a month ago, and trial is still several months away. Good cause justifies an extension of the

    scheduling order. Accordingly, defendants’ motion is granted.




                                                      8
Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 9 of 10




           However, as Relator points out, defendants seek only an extension of their expert deadlines

    and any extension should be afforded to both sides so all relevant experts can review the CMS

    data. Relator asks the court to extend its expert deadlines and all subsequent deadlines by ten (10)

    weeks. The court agrees that such an extension is fair and reasonable to all parties. For good cause

    shown, Relator’s motion is also granted.

           Relator also asks the court to set an October 19, 2020 deadline for receipt of the CMS data.

    Defendants represent that “CMS has predicted six to eight weeks to pull and produce the data to

    Walgreens.” [Id., p. 4; see also Doc. 282-10, p. 6]. Accordingly, the CMS data shall be produced

    on or before November 9, 2020.

           WHEREFORE, defendants’ Motion to Extend Defendants’ Expert Deadlines and All

    Remaining Deadlines in Fourth Amended Scheduling Order [Doc. 285] and Relator’s Motion in

    the Alternative to Amend the Fourth Amended Scheduling Order [Doc. 289] are granted.

           IT IS FURTHER ORDERED that the following deadlines are extended as follows:

                                                             Previous Date           New Date
     Deadline for Receipt of CMS Data                             N/A                 11/9/2020
     PLAINTIFF’S EXPERT IDENTIFICATION &                       9/14/2020             12/14/2020
     REPORTS Under Federal Rule of Civil Procedure
     26(a)(2) (Not Filed of Record)
     DEFENDANT’S EXPERT IDENTIFICATION &                       10/26/2020             1/20/2021
     REPORTS Under Federal Rule of Civil Procedure
     26(a)(2) (Not Filed of Record)
     EXPERT DISCOVERY CUTOFF                                    12/7/2020             2/15/2021
     DISPOSITIVE MOTIONS AND DAUBERT                            1/27/2021             3/17/2021
     MOTIONS
     MOTIONS IN LIMINE                                          1/27/2021             3/17/2021
     DEPOSITION/VIDEOTAPED/INTERROGATORY                        3/18/2021             4/29/2021
     DESIGNATIONS (File pleading with deponent
     name, page and line designations)
     COUNTER-DESIGNATIONS (File pleading with                   3/25/2021             5/6/2021
     deponent name, page and line designation)
     TRANSCRIPTS ANNOTATED WITH                                 4/1/2021              5/13/2021
     OBJECTIONS & BRIEFS ON UNUSUAL



                                                     9
Case 4:18-cv-00673-GKF-FHM Document 292 Filed in USDC ND/OK on 09/11/20 Page 10 of 10




     OBJECTIONS FILED (Attorney Meeting to resolve
     objections required before filing)
     HEARING ON DISPOSITIVE MOTIONS at                 4/16/2021   6/4/2021
     9:30a.m.
     PRETRIAL DISCLOSURE Under Federal Rule of         4/19/2021   6/21/2021
     Civil Procedure 26(a)(3)
     AGREED PROPOSED PRETRIAL ORDER, Incl.             4/26/2021   6/28/2021
     Witness & Ex. Lists with Objections
     REQUESTED JURY INSTRUCTIONS,                      5/10/2021   7/12/2021
     REQUESTED VOIR DIRE & TRIAL BRIEFS
     PRETRIAL CONFERENCE at 9:30a.m.                    5/3/2021    7/6/2021
     TRIAL DATE: JURY at 9:30a.m. Estimated time       5/17/2021   7/19/2021
     of Trial 2 weeks

          IT IS SO ORDERED this 11th day of September, 2020.




                                             10
